Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. The Examiner maintains that the prior art cited in the previous non-final rejection1 is the closest prior art to the Applicant’s claimed invention.
Petition for Revival
This application was originally abandoned on November 4th 2020 because of a failure to file a timely and proper reply. The Applicant filed a petition to revive the application on January 11th 2020 and the petition was automatically granted. Accompanying the petition was an amendment that is considered by the Examiner to place the claims in condition for allowance. A notice of allowance is therefore provided in this action.
Election/Restrictions
Claims 1-3, 5-10 and 12-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 17, 20, and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 22nd 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application2. A bolt catch that includes a tip configured to, in response to a received force, cause the claimed movable surface to move so as to release the bolt; and a spring engagement feature configured to be positioned within the weapon so as to receive a spring within the weapon, wherein the spring within the weapon is configured to bias the claimed movable surface toward a position which prevents the bolt from rechambering a next round, wherein the tip is connected to the claimed movable surface by an arm, and wherein the arm is configured such that, when the, bolt catch device, is attached to the weapon, the arm at least partially extends through a trigger guard of the weapon (claims 1, 8, and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 US Pub. No. 2018/0100714
        2 The claims have been considered using broadest reasonable interpretation consistent with the specification.